
	
		I
		112th CONGRESS
		1st Session
		H. R. 1963
		IN THE HOUSE OF REPRESENTATIVES
		
			May 24, 2011
			Mr. Sensenbrenner
			 (for himself and Mr. Smith of Texas)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the
			 Select Committee on Intelligence (Permanent
			 Select), for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To temporarily extend expiring provisions of the USA
		  PATRIOT Improvement and Reauthorization Act of 2005 and the Intelligence Reform
		  and Terrorism Prevention Act of 2004, and for other purposes.
	
	
		1.Sunset extensions
			(a)USA PATRIOT
			 Improvement and Reauthorization Act of 2005Section 102(b)(1) of the USA PATRIOT
			 Improvement and Reauthorization Act of 2005 (Public Law 109–177; 50 U.S.C. 1805
			 note, 50 U.S.C. 1861 note, and 50 U.S.C. 1862 note) is amended by striking
			 May 27, 2011 and inserting June 3, 2011.
			(b)Intelligence
			 Reform and Terrorism Prevention Act of 2004Section 6001(b)(1) of the Intelligence
			 Reform and Terrorism Prevention Act of 2004 (Public Law 108–458; 50 U.S.C. 1801
			 note) is amended by striking May 27, 2011 and inserting
			 June 3, 2011.
			
